SUPPLEMENTAL OPINION ON DENIAL OF REHEARING April 8, 1998 Divisions I and II James A. Arnold II, for appellant. Craig Cook, for appellee. Judith Rogers, Judge.  We write to emphasize that appellant’s argument in support of his petition for rehearing is misplaced and not a correct statement of our holding in this case. In our majority opinion, we found that there was substantial evidence to support the Commission’s decision that appellee’s fall was not substantially occasioned by the use of alcohol. The evidence presented and relied on by the Commission and this court was appellee’s testimony that he had not had alcohol on the date of the injury; appellee’s employer and girlfriend’s corroboration of appellee’s testimony; the low level of alcohol in appellee’s system; and the medical evidence that showed appellee was suffering from alcohol withdrawal. This provided substantial evidence to support the Commission’s decision, and its decision was not supported only by appellee’s low blood-alcohol level. In addition, appellee’s alcohol withdrawal was personal in nature, and his employment placed him on a scaffold twelve to fifteen feet off the ground, increasing the effects of his fall. These facts support the Commission’s finding that appellee suffered a compensable idiopathic fall. Robbins, C.J., Bird, Neal, and Griffen, JJ., agree.